COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  RUBEN FERNANDEZ, JR.,                        §               No. 08-17-00217-CR

                            Appellant,         §                  Appeal from the

  v.                                           §                 41st District Court

  THE STATE OF TEXAS,                          §             of El Paso County, Texas

                             State.            §               (TC# 20160D02348)

                                               §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until November 1, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before November 1, 2018.


              IT IS SO ORDERED this 17th day of September, 2018.


                                      PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.